Citation Nr: 0924326	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a heart disability, to include 
hypertension.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for degenerative arthritis of multiple 
joints including the lumbar, thoracic, and cervical segments 
of the spine.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for headaches with "blackout spells", 
claimed as dizziness and "white matter lesions".  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Navy from 
September 1945 to March 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA), Regional 
Office (RO).  

The Board notes that when the RO issued the Statement of the 
Case (SOC) in March 2008, it treated the issues now on appeal 
as new claims.  However, all three issues had been previously 
denied.  The Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, these 
issues have been reclassified to that involving new and 
material and noted on the title page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The appellant contends that he should be awarded VA 
compensation benefits for disabilities classified as 
arthritis of multiple joints, a heart condition including 
hypertension, and headaches.  He maintains that all of these 
conditions either began in service or, alternatively are the 
result of radiation exposure.  

With respect to these issues, the RO has not properly 
informed the appellant of what he must submit in order to 
reopen his claim.  Moreover, the RO has not told the 
appellant how he can prevail on his claim based on new and 
material evidence.  The United States Court of Appeals for 
Veterans Claims, hereinafter the Court, in Kent v. Nicholson, 
20 Vet. App. 1 (2006) held that VA must generally inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that new and 
material evidence is required.  The Court noted that the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  Hence, the issues on 
appeal must be remanded so that the AMC/RO may provide 
adequate notice to the appellant as defined by the holding in 
Kent.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

The RO/AMC should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2008) for the issues 
now on appeal including an explanation as 
to what constitutes "new" and 
"material" evidence in his case, 
including a description of the basis of 
the prior denial, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The RO/AMC should also send to 
the appellant appropriate notice in 
accordance with the VCAA, to include 
notice under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2008) as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  The AMC/RO must specifically determine whether new 
and material evidence has been submitted sufficient to reopen 
a claim for service connection for disabilities on appeal, 
and, if so, whether service connection is warranted.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



